Citation Nr: 1621161	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 18, 2014, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent prior to November 18, 2014, and in excess of 30 percent thereafter for degenerative disc disease of the cervical spine.

3.  Entitlement to a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 40 percent for cervical radiculopathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis arthritis, avascular necrosis of the carpal bones, of the left wrist.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to November 19, 2012.

7.  Entitlement to a TDIU as of November 19, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Additionally, in a June 2015 rating decision, the agency of original jurisdiction (AOJ) granted service connection for osteoarthritis arthritis, avascular necrosis of the carpal bones, of the left wrist and assigned initial 10 percent rating for such disability.  The AOJ also granted service connection for right upper extremity cervical radiculopathy and awarded an initial 40 percent rating.  The Veteran filed a notice of disagreement as to the assigned ratings in February 2016.  However, a statement of the case as to these claims have not yet been issued and, therefore, these claims are addressed in the remand portion below.

In June 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.   A transcript of the hearing is associated with the record. 

In an October 2014 decision, the Board denied the Veteran's claim for an increased rating for cervical radiculopathy of the left upper extremity and determined that a claim for a TDIU had been separately adjudicated and was not perfected for appellate review.  The Board also remanded the claims for an increased rating for PTSD and cervical spine degenerative disc disease as well as a claim for service connection for a left wrist disorder to the AOJ for additional development.

As will be discussed herein, the Board finds that the AOJ has substantially complied with the October 2014 remand orders with regard to the claim for a higher initial rating for PTSD and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran subsequently appealed the Board's October 2014 denial to the Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's October 2014 decision as to the claim for an increased rating for cervical radiculopathy of the left upper extremity as well as the Board's determination that it did not have jurisdiction over the matter of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   These matters were then remanded to the Board for further adjudication.  As such, in light of the JMR and a review of the record, the Board finds that the issue of entitlement to a TDIU is properly before the Board pursuant to Rice.

While on remand, in a June 2015 rating decision, the AOJ assigned a 50 percent rating for PTSD, effective November 18, 2014, and a 30 percent rating for cervical spine degenerative disc disease, effective November 13, 2014.  However, inasmuch as a higher rating is available for the PTSD and a cervical spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, subsequent to the issuance of the June 2015 supplemental statement of the case, additional evidence was added to the record.  In this regard, in February 2016, the Veteran's attorney submitted additional evidence in support of the appeals and waived initial AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to a TDIU on an extraschedular basis prior to November 19, 2012, an increased rating for cervical spine degenerative disc disease, a higher initial rating for right upper extremity cervical radiculopathy, and a higher initial rating for osteoarthritis arthritis, avascular necrosis of the carpal bones, of the left wrist are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 18, 2014, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, as a result of occasional nightmares, anxiety, and intrusive thoughts, without more severe manifestations that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

2.  Beginning on November 18, 2014, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of nightmares and difficulty sleeping, poor motivation, and mild memory impairment, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of November 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to November 18, 2014, and in excess of 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU as of November 19, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As Board's decision to grant the Veteran's claim for a TDIU as of November 19, 2012, is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to such issue.

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, he has consistently reported that he has not received treatment for his PTSD.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in March 2010, June 2011, and November 2014 to determine the severity of his PTSD.  Neither the Veteran nor his attorney have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney has alleged that his PTSD has worsened in severity since the last VA examinations.  Rather, with respect to this claim, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included entitlement to a higher initial rating for PTSD.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his PTSD, to include the impact such has on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised an indication that the Veteran's PTSD may have increased in severity since the last VA examination, the Board remanded the case in October 2014 in order to afford him a VA psychological examination and to obtain any identified records.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.   As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

As indicated previously, in October 2014, the Board remanded the claim for an increased rating for PTSD for additional development.  Specifically, as relevant, the Board instructed the AOJ to request that the Veteran identify any VA or non-VA healthcare provider who had treated him for his claimed disorder, to obtain all identified records, and afford the Veteran a VA examination to determine the nature and severity of his service-connected PTSD.  A November 2014 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records were obtained.  A November 2014 VA examination was conducted to determine the nature and severity of the Veteran's PTSD.  Therefore, the Board finds that the AOJ has substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran contends that a higher rating is warranted for his PTSD.  In an August 2010 notice of disagreement, he reported that he had mild memory loss and took prescribed medication for sleep and his mood.  During his June 2014 hearing, the Veteran testified that he was not receiving treatment for his PTSD other than using prescribed medication, had sleep difficulties, experienced nightmares, liked being alone, had taken care of his appearance better in the past, and watched sporting events and read books for fun.  He also testified that he thought of hurting somebody within the past week or so and that he thought about hurting himself "not so long ago."  The Veteran's wife testified that the Veteran had spontaneous anger and that his behavior put pressure on her.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R.         § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).    

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A March 2010 PTSD VA examination report reflects the Veteran's complaints of sporadic sleep impairment where he will go for periods of time when he received adequate sleep followed by several weeks of intermittent awakening with the inability to return to sleep, as well as night sweats.  He reported that these periods had increased in recent years and now occurred every two to three months.  Other symptoms reported included nightmares approximately every two months, increased intrusive thoughts since retiring, and feelings of anxiety.  The Veteran reported that his chronic pain was a constant reminder of his time in service and that, on days where his pain was particularly difficult, he finds it more stressful.
Depression and crying spells were denied.  He reported that he had been married to his wife for 30 years, had one adult step-child, and was retired.  The Veteran reported that he had a long, positive martial relationship, maintained his mental acuity through reading and working math problems, and enjoyed sporting events and some limited gardening.

Mental status examination found that the Veteran maintained adequate eye contact and that he responded to all questions in a goal-directed manner.  He was found to be fully oriented without evidence of thought content or processes, delusions, or hallucinations.  Suicidal ideations were denied and he jokingly indicated that he had passive homicidal ideations in the past with no particular person in mind.  The examiner noted that the Veteran had some chronic stress-related symptomology, but that he had largely lived a productive and healthily life as evidenced by his meaningful relationships, consistent employment status, and goal attainment.  However, in recent years, his anxiety symptoms have increased following his retirement.  The examiner found that the Veteran's symptoms appeared to be mild to moderate and managed somewhat effectively by the Veteran and that he would benefit from PTSD counseling and psychotropic medications.  A GAF score of 65 was assigned.

A June 2011 VA examination report reflects the Veteran's complaints of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Other symptoms include worsened moods over the past year as well as nightmares and poor quantity of sleep that occurred more nights than not.  The Veteran reported that he was a sociable person, but that he sometimes wanted to be by himself.  He also indicated that he attended social gatherings and sporting events, and talked with friends.  He reported that he had been married for 32 years, spent his free time working with younger kids "trying to put together some programs," and takes his mother to doctors' appointments and other errands.  A history of suicidal attempts and violence/ assaultiveness were denied.

Mental status examination found the Veteran to be clean, neatly groomed, and appropriately dressed with unremarkable psychomotor activity and soft or whispered speech.  Attitude towards the examiner was noted to be cooperative, reserved, and mildly guarded and affect was found to be appropriate.  Mood was found to be dysphoric and attention was found to be intact to person, time, and place.  Thought process and thought content were found to be unremarkable without delusions and hallucinations.  He was found to understand the outcome of his behavior and that he had a problem.  Impulse control was found to be good while remote, recent, and immediate memory was found to be normal.  Inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, and episodes of violence were denied.  A GAF of 63 was assigned.  The examiner determined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.

A November 18, 2014 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of continued difficulty sleeping nightly in part because of physical pain and in part because of nightmares, isolating himself with the exception of family and very close friends as he does not feel comfortable around others, and being easily startled.  Other symptoms reported include irritability, difficulty concentrating, hypervigilance, problems with concentration, sleep disturbances, depressed mood, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations.  The Veteran reported that he was more isolated since his last examination, had few friends, occasionally watched football, helped a friend garden from time to time, was married, and that his marriage was "fine."  The Veteran's wife reported that their marriage was a struggle, the Veteran yelled at her quite a bit, and she felt emotionally abused.  A recent enjoyable vacation was reported and suggested at least some tolerance for crowds.  He reported that he had not sought mental health treatment.  The examiner determined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

Having considered all the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's PTSD for the appeal period prior to November 18, 2014 is not warranted.  In this regard, as noted previously, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Veteran has reported anxiety and intermittent sleep impairment.  However, the Veteran has not alleged, and the record does not otherwise demonstrate, a depressed mood, panic attacks, suspiciousness, or memory loss.  The Veteran specifically denied depression in a March 2010 VA examination report and his remote, recent, and immediate memory was found to be normal in the June 2011 VA examination.

With regard to the Veteran's social functioning, the evidence reveals that he maintained his long-term marriage to his wife and that he assisted his mother by taking her to appointments and errands.  He described himself as a "sociable person" in the June 2011 VA examination, and reported attending social gatherings and sporting events, talked with his friends, and served as a mentor for younger children.  He also testified during the June 2014 hearing that he attended sporting events and had left halfway through the last game he attended.  While the Veteran's wife also testified that the Veteran's emotions put additional pressure on her, the marriage remained intact.

With regard to the Veteran's occupational impairment, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild occupational impairment.  While the Veteran reported that the was currently unemployed, he testified during the June 2014 hearing that he had stopped working in 2008 due to a combination of his physical pain and frustration associated with his PTSD.  He was unable to give a number of contracts he lost as a business owner due to his symptoms associated with this PTSD.  The Board also notes that the Veteran reported serving as a mentor who attempted to create programs in the June 2011 VA examination, suggesting an ability to positively interact with others.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, difficulty sleeping, and irritability.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 10 percent under the General Rating Formula as they are not of such severity or frequency to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, occupational and social impairment with reduced reliability and productivity, deficiencies in most area, or total occupational and social impairment.  In this regard, as indicated previously, the Veteran maintains social relationships and his PTSD has not been shown to interfere with his employability.

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 50, 70 or 100 percent rating prior to November 18, 2014.  The Veteran's PTSD symptoms are not of the type and severity contemplated by the 50 percent rating.  The Veteran has denied, and the record has not otherwise shown, panic attacks.  While the Veteran reported anxiety and difficulty concentrating, there is no indication that he was unable to understand complex commands.  A June 2011 VA examination found the Veteran's remote, recent, and immediate memory to be normal and he was found to understand the outcome of his behavior and that he had a problem.  His speech was not found to be flattened, circumstantial, circumlocutory, or stereotyped.  As discussed above, the Veteran maintained a relationship with his wife, described relationships with his friends, and attended social activities.  Moreover, while the Veteran was not employed during this appellate period, he attributed his unemployment to a combination of his physical impairments and symptoms associated with PTSD; however, he also reported serving as a mentor for younger kids.

The Board also finds that the Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 or 100 percent rating for the appeal period prior to November 18, 2014.  The Veteran has denied, and the record does not otherwise reflect, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, persistent delusions or hallucinations, grossly inappropriate behavior or memory loss.  The Veteran's speech was not found to be intermittently illogical, obscure or irrelevant and his impulse control was found to be good in June 2011.  Further, this thought process and thought content were found to be unremarkable in June 2011.  He was not found to have spatial disorientation or that he neglected personal hygiene or was unable to maintain minimal personal hygiene, despite his testimony that he did not take care of himself as well as he had in the past.  While the Veteran reported some past difficulty adapting to stressful circumstances, he also reported serving as a mentor.  As stated previously, he maintained his long-term marriage to his wife and described social relationships with his friends.  Moreover, while the Veteran seemed to suggest suicidal ideations during the June 2014 hearing, he had previously denied such ideations and there is no finding or other indication that he was a persistent danger of hurting himself.  Similarly, the Board notes that the Veteran "jokingly" reported homicidal ideations in March 2010 and thoughts of hurting others in the June 2014 hearing, homicidal ideations were not found on objective examination in June 2011 and there is otherwise no indication that the Veteran was in persistent danger of hurting others.

Having considered all the evidence of record, the Board finds that an initial rating in excess of 50 percent for the Veteran's PTSD for the appeal period beginning on November 18, 2014 is not warranted.  In this regard, as noted previously, a 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported at the time of the November 2014 VA examination.  Pertaining to the Veteran's speech, such was not been described as illogical, obscure, or irrelevant.  There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  Further, there is no evidence that the Veteran suffers from impaired impulse control, spatial disorientation, that he neglects his personal appearance and hygiene or that difficulty in adapting to stressful circumstances.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his long-term marriage despite his wife's reports of feeling emotionally abused.  In addition, the Veteran reported isolating himself with the exception of family and very close friends, suggesting that he maintained some friendships.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.  Consequently, his social impairment does not more nearly approximate deficiencies in most areas.

Additionally, while the Veteran reported that the was currently unemployed, he testified during the June 2014 hearing that he had stopped working in 2008 due to a combination of his physical pain and frustration associated with his PTSD.  He was unable to give a number of contracts he lost as a business owner due to his symptoms associated with this PTSD.  Furthermore, at the November 2014 VA examination, the examiner ascertained that the Veteran's PTSD symptomatology resulted in occupational impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Consequently, the Board finds that the Veteran's occupational impairment since November 18, 2014, does not more nearly approximate deficiencies in most areas.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep difficulty, irritability and difficulty concentrating.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In reaching this decision, the Board observes that, during the November 2014 VA examination, the Veteran reported suicidal ideations.  However, the examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication, suggesting only mild symptoms.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology, for this appellate period.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 100 percent rating.  Specifically, there is no evidence that the Veteran total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD beginning on November 18, 2014.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable for the disability throughout each stage in the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the contentions of the Veteran's and his wife with respect to the nature of his service-connected disability at issue and notes that their lay testimony is competent to describe certain symptoms associated with this disability.  The history and symptom reports of the Veteran and his wife have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the testimony of the Veteran and his wife with regard to the matters each is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In reaching such determination, the Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development. The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

 In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's PTSD and it need not address whether such disability results in marked interference with employment.  Moreover, the Veteran's claim for a TDIU prior to November 19, 2012, is being remanded for due process considerations rather than record development.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.    

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher initial ratings for his PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU as of November 19, 2012

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  In a March 2010 statement, the Veteran reported that his cervical spine degenerative disc disease, left upper extremity radiculopathy, and lumbar spine disorder have progressed to the point where they prohibited him from putting in the necessary time and effort to provide the level of service to be competitive in his business.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For the entire appeal period stemming from his November 2009 claim, the Veteran is service-connected for PTSD, rated as 10 percent as of November 9, 2009, and 50 percent as of November 18, 2014; cervical radiculopathy of the right upper extremity, rated as 40 percent as of November 18, 2014; cervical radiculopathy of the left upper extremity, rated as 30 percent as of July 27, 2009; cervical spine degenerative disc disease, rated as 10 percent as of April 20, 2004, and 30 percent as of November 13, 2014; lumbar spine degenerative disc disease, rated as 10 percent as of November 9, 2009; left wrist osteoarthritis, rated as 10 percent as of November 23, 2009; and left lower extremity radiculopathy, rated as 10 percent as of November 19, 2012.

The Veteran's combined rating for compensation purposes since his November 2009 claim is 50 percent from November 9, 2009; 60 percent from November 19, 2012 to November 13, 2014; 80 percent from November 13, 2014 to November 18, 2014; and 90 percent thereafter.  38 C.F.R. § 4.25.  As his service-connected disabilities other than PTSD stem from a common etiology or single accident, i.e., an in-service motor vehicle accident, they may be considered as one for TDIU purposes.  38 C.F.R. § 4.16(a).  Thus, as such disabilities combine to a 60 percent rating, the Veteran meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a) as of November 19, 2012.  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities for the appellate period beginning on November 19, 2012.  The appellate period prior to that date is addressed in the Remand section following this discussion.

In a February 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had been self- employed as a software designer from January 2003 until May 2008 and that he had attended four years of college and graduate studies in finance.  In a March 2010 statement, the Veteran reported that he had been self-employed as a software designer, that this business was a "one-person operation" and that it was no longer in operation.  A September 2015 Social Security Administration Earnings Summary indicates that the Veteran has not had taxed social security earnings since 2008.

An April 2013 VA examiner found that the Veteran's left upper extremity peripheral neuropathy and radiculopathy of the left lower extremity had no impact on his ability to work.  The examiner provided no explanation for this determination.

The November 2014 VA examiner found that the Veteran's cervical spine condition impacted his ability to work as he stopped working in 2008 due to chronic neck pain and the positions he had to place his body while working on computer cables.  The examiner provided no explanation for this determination.

A November 2014 VA psychiatric examiner found that the Veteran's symptoms had no effect on his employment.  The examiner provided no explanation for this determination.

A January 2016 opinion from Dr. D. M., a private orthopedic surgeon, indicates that the Veteran had obtained a college degree with a major in mathematics and accounting and that the Veteran worked as an accountant and software design specialist after service.  The physician noted the Veteran's reports that he had retired from full-time employment in 2009 due to symptoms of his service-connected disabilities.  The physician further noted that the Veteran's frequent bending would aggravate his cervical and lumbar disabilities and that he had to use both hands while working on design projects or the hardware components.  The physician opined that, due to the combined effects of his cervical pain and left wrist/hand disability, the Veteran was unable to perform his normal work specialty that he had been trained in.  The physician opined that it was at least as likely as not that the Veteran has been totally unable to secure to follow substantially gainful employment since 2009 when he was forced to stop working because of his service-connected disabilities as he was required to have equal dexterity in both hands in order to work on the hardware of computers and that he was unable to complete his normal work duties on a consistent basis due to his cervical spine, cervical radiculopathy and left hand disabilities by 2009.  The provider further opined that it was at least as likely as not that the Veteran's symptoms from his service-connected orthopaedic disabilities prevent him from performing any type of sedentary activities that required extensive sitting throughout the workday as he would be unable to perform such work even with proper breaks as his lumbar pathology was severe enough to cause the left lower extremity symptoms that would be escalated by prolonged sitting and that it was a well-known fact among Orthopedic Surgeons that individuals with significant lumbar problems have a very difficult time with prolonged standing or sitting.  The provider further opined that the Veteran's limited use of his left hand due to his service-connected left wrist disability also makes it difficult as most sedentary positions required the consistent use of his hand

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence does not suggest that his PTSD impacted his ability to work.  Rather, the January 2016 private physician provided a detailed opinion finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected cervical and lumbar spine disabilities, cervical radiculopathy of the right and left upper extremities, left wrist osteoarthritis, and left lower extremity radiculopathy.

While the VA examiners generally found that the Veteran's service-connected orthopedic and neurologic disabilities had little to no impact on his ability to work, no explanation or rationale for this determination was provided.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history as of November 19, 2012.  Therefore, entitlement to a TDIU on a schedular basis is granted.  38 U.S.C.A.        § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

An initial rating in excess of 10 percent prior to November 18, 2014, and in excess of 50 percent thereafter for PTSD is denied.

A TDIU is granted as of November 19, 2012, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

With regard to the Veteran's cervical spine degenerative disc disease, the record reflects that the Veteran was last afforded a VA examination to determine the nature and severity of such disability in November 2014.  The Board finds that an additional examination is necessary as record suggests possible worsening symptoms since the Veteran's last VA examination.  In a January 2016 opinion, a private physician indicated that the Veteran had unfavorable ankylosis of almost all of his cervical spine.  However, the November 2014 examination and the remaining clinical evidence is negative for ankylosis. 

With regard to the Veteran's left upper extremity cervical radiculopathy, the record reflects that the Veteran was last afforded a VA examination to determine the nature and severity in November 2014.  The Board finds that an additional examination is necessary as the record suggest possible worsened symptoms since the Veteran's last VA examination.   In a January 2016 opinion, a private physician indicated that the Veteran's left upper extremity radiculopathy symptoms impacted multiple particular groups but did not specify which such groups were impacted.  He further indicated that the Veteran's symptoms of pain, numbness, and weakness represent an incomplete severe paralysis.  

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of cervical spine degenerative disc disease and left upper extremity cervical radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R.             § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis.  As detailed above, the January 2016 private physician provided a detailed opinion finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected cervical spine, cervical radiculopathy of the right and left upper extremities, left wrist osteoarthritis and left lower extremity radiculopathy since 2009.  The Board finds that such evidence suggests that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to November 19, 2012, the date when he met the schedular criteria for a TDIU.  Accordingly, the Board finds that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b). 

With respect to the claim for a higher initial rating for osteoarthritis arthritis, avascular necrosis of the carpal bones, of the left wrist and right upper extremity cervical radiculopathy, the June 2015 rating decision granted service connection for these disabilities and assigned initial ratings.  Thereafter, in February 2016, the Veteran entered a notice of disagreement as to the assigned initial ratings.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R 
§ 19.26.  Thus, remand for issuance of a statement of the case on these issues are necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a higher initial rating for osteoarthritis arthritis, avascular necrosis of the carpal bones, of the left wrist and right upper extremity cervical radiculopathy.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine degenerative disc disease and left upper extremity radiculopathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should address the following:

(A) The examiner should indicate the nature and severity of all manifestations of the disorders.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable ankylosis of the entire cervical spine; or unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The examiner should specifically address the findings of the January 2016 private physician that the Veteran suffered from unfavorable ankylosis of almost all of his cervical spine.

(B) The examiner should also specifically address whether such disabilities results in intervertebral disc syndrome with incapacitating episodes and, if so, the frequency and severity of such episodes.

(C)  The examiner should identify the nature and severity of all manifestations of the Veteran's left upper extremity cervical radiculopathy, to include any neurological impairment and/or resulting limitation of motion.  The examiner should indicate whether such disabilities more nearly approximate moderate or severe incomplete paralysis, or complete paralysis of the middle radicular group.  The examiner should specifically indicate whether the Veteran suffers from complete paralysis of the middle radicular group and whether the Veteran's nerve impairment impacts nerves other than the middle radicular group.

All opinions expressed should be accompanied by supporting rationale.

3.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. 
§ 4.16(b), for the appellate period prior to November 19, 2012.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to increased ratings for degenerative disc disease of the cervical spine and cervical radiculopathy of the left upper extremity, and entitlement to a TDIU prior to November 19, 2012, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


